 ALLURE SHOE CORPORATION395in any event been modified in this respect," -we would not have directeda separate election for these so-called "staff employees."Accordingly, we find that the following employees of the Employerat its Clintonville,Wisconsin, plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act: 12All salaried office employees, excluding executives, field representa-tives, office managers, department heads, professional and confidentialemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]I'D V. Displays Corp,134 NLRB 568.12 Included within the general coverage of the unit are those employees and classifica-tions specifically found above as being appropriately part of a salaried office unit.Ofcourse, the inclusion within the unit of any particular job title or individual does not meanthat similar jobs or these employees,ifpromoted or reclassified,are to be automaticallyexcluded.In all cases,the proper test for exclusion from the unit is whether the in-dividual,although a salaried office employee,iswithin a category specifically excludedfrom the above unit description.Allure Shoe CorporationandLocal 885, Retail,Wholesale and11epartment Store Union,AFL-CIOandCipriano C. Dopico,Paulina Garcia.Cases Nos. 12-CA-1937, 12-CA-1982, 12-CA-2007, 12-CA-2127, and 12-CA-2132.August-31, 1962DECISION AND ORDEROn May 22, 1962,Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitledproceeding,finding that the Re-spondent had engaged in and wasengagingin certain unfair laborpractices,and recommending that it ceaseand desisttherefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.He also found that the Respondenthad not engagedin certainother unfairlabor practices,and recommended dismissal ofthe complaint as to them.Thereafter, the Respondent and Local 885,Retail,Wholesaleand Department Store Union,AFL-CIO,filed ex-ceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-memberpanel [ChairmanMcCulloch and MembersRodgersand Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-1Local 885's exceptions and briefs were filed on behalf of itself and on behalf ofSamuel Rivera,Gladys Rivera,Ana Canut,Alejandrina Zamora, Pauline Garcia, andAlphonso Delgado138 NLRB No. 47. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate Report and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner 22The notice is hereby amended by adding the following note immediately below thesignature at the bottom of the notice:"NOTE -We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on May 16, 1961, by Local 885, Retail, Wholesale and De-partment Store Union, AFL-CIO, herein sometimes called the Union, on September18, 1961, by Cipriano C. Dopico, an individual, and on September 21, 1961, byPaulina Garcia, an individual, the General Counsel, by the Regional Director forthe Twelfth Region (Tampa, Florida), issued his consolidated complaint, datedAugust 25, 1961, and amended on September 19, 1961, and January 2, 1962, againstAllure Shoe Corporation, herein called Respondent.With respect to the unfairlabor practices, the complaint, as amended at the hearing, alleges, in substance, that(1) on specified dates Respondent discharged, and thereafter refused to reemploy,16 named employees because of their union and concerted activities; (2) namedsupervisors and agents of Respondent engaged in specified acts of interference, re-straint, and coercion; and (3) by the foregoing conduct, Respondent engaged inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended, herein called the Act. In its duly filedanswer, as subsequently amended, Respondent denies generally all unfair laborpractice allegations.Pursuant to-due notice, a hearing was held before me at Miami, Florida, atvarious dates during the period from January 15 to February 15, 1962.The GeneralCounsel and the Respondent were represented and afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, topresent oral argument, and to file briefs.On April 9, 1962, the Respondent fileda brief, which I have fullyconsidered.Upon the entire record i in the case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Florida corporation,isengaged in Miami,Florida, in themanufacture,sale, and distribution of women's shoes.During the 12 months pre-ceding the issuance of the complaint, the Respondent manufactured,sold, and shippedproducts, valued in excess of $100,000, from its plant at Miami, Florida, to pointslocated outside the State of Florida.Uponthe above-admitted facts, I find,as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and I find,that Local 885, Retail,Wholesale and Depart-ment StoreUnion, AFL-CIO,is a labor organization within the meaning of Section2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union's organizational campaign among Respondent's employees began inDecember 1960.The complaint, as amended at the hearing, alleges, and the Gen-eralCounsel contends, that (1) Respondent, through its supervisors, engaged in'Obvious errors in the typewritten transcript of testimony are noted and corrected. ALLURE SHOE CORPORATION397conduct proscribed by Section 8(a)(1) of the Act, including coercive interrogationand threats of economic reprisals for supporting the Union, and (2) Respondentwas discriminatorily motivated in violation of Section 8(a)(3) of the Act in thetermination of 16 named employees during the period from February to May 1961.Respondent denies that its supervisors engaged in any conduct proscribed by theAct and that it was discriminatorily motivated in effecting the terminations, con-tending that the employees in question were terminated for specific reasons unrelatedto their alleged union or concerted activities.A. BackgroundIn June 1957, the United Shoe Workers of America, AFL-CIO, attempted toorganizeRespondent's employees.The Board found, with court approval, thatduring this organizational campaign, Respondent violated Section 8(a)(1) and (3)of the Act by telling an employee that her husband would be hired if the Union didnot organize the employees, threatening another employee with discharge and re-prisals if she joined the Union or solicited memberships, requesting an employeeto report concerning events at union meetings, interrogating an employee as towhether she favored the Union and requesting her to furnish names of union ad-herents, granting wage increases to deter continued union activity, denying overtimework to an employee because of her union activities, discharging an employee be-cause of his union activities and thereafter, as an inducement to restoration of em-ployment, seeking to persuade this discriminatorily discharged employee to declarein writing that the discharge had been valid and that a pending charge before theBoard was without merit.Allure Shoe Corporation,123 NLRB 717, enfd. in theserespects, 277 F. 2d 231 (C.A. 5).2 The United Shoe Workers of America, AFL-CIO,lost a representation election held that year (Case No. 12-RC-120, not publishedinNLRB volumes).In 1959, the United Shoe Workers of America, AFL-CIO, again attempted toorganize Respondent's employees and filed a representation petition with the Boardfor an election (Case No. 12-RC-575 not published in NLRB volumes). Prior tothe election, which was held on August 14, 1959, Anthony Ballerino, at that timeforeman of the making room with admitted authority to hire and fire, told hisassistant,Manuel Zamora, that after the election he would get rid of all the unionleaders and active element in the Union. Ballerino instructed Zamora to eavesdropon the employees to try to overhear what they were saying about the Union, andboth Ballerino and Zamora engaged in such conduct.During that period Ballerinoordered Zamora to watch and to keep an eye on Alphonso Delgado, an employee inthe making room, because Delgado was active in the Union and was giving outunion cards.3The Union lost the election.B. Interference, restraint, and coercionIn December 1960, Local 885, Retail, Wholesale and Department Store Union,AFL-CIO, the ChargingUnion inthis proceeding, herein called the Union, beganan organizational campaign among Respondent's employees, about 60 percent ofwhom were Spanish-speaking Cubans. By March 11, 1961, the Union had obtainedsigned authorization cards from at least 30 percent of Respondent's approximately300 production employees and on that date filed a representation petition with theBoard.Meetings at the union hall, attended by Respondent's employees, were heldregularly everyWednesday evening, beginning with March 8, 1961.The election,which the Union lost, did not take place until August 18, 1961, some 3 months afterthe end of the period covered by the allegations in the complaint.This section deals with the conduct of Superintendent Anthony Scherzinger, As-^sistantSuperintendent Anthony Ballerino, Forelady Era Petris, more commonlyreferred to as Boots, and Foreman Simon Gold, all of whom admittedly possessedand exercised the authority which rendered them supervisors within the meaningof the Act.The General Counsel contends, as alleged in the complaint, that duringthe period from January to May these supervisors engaged in unlawful conductsuch as coercive interrogation, attempting to induce employees to engage in surveil-lance and to report on the union membership and activities of other employees, in-forming employees that their union activities were under surveillance, threatening2 The court did not enforce a further finding of the Board that a second employee wasdiscriminatorily discharged.8 The findings as to the conduct of Ballerino and Zamora are based on the credited and,undisputedtestimonyofManuel Zamora. 398DECISIONSOF NATIONAL -LABOR RELATIONS BOARDemployees with economic reprisals for continued union activity and -support, andpromising employees economic benefits for ceasing their union activities and support.1.Superintendent Anthony ScherzingerAnthony Scherzinger was first employed by Respondent in August 1960 as plantsuperintendent.During the months of March and April 1961, Scherzinger, on numerous occasionsduring working hours at the plant, unsuccessfully interrogated Samuel Rivera andLeo Medford, two active union solicitors who were on the Union's organizationalcommittee, concerning the names of employees who had attended union meetingsor were union members. Scherzinger frequently asked Medford on the morningafter a union meeting whether she enjoyed the dance the preceding evening, anobvious reference to the union meeting and so understood by Medford.WhenMedford replied in the affirmative, Scherzinger then inquired as to who had at-tended.On one occasion Scherzinger walked up to Medford and to Otmara Guer-rero, another active union solicitor on the Union's organizational committee, andasked if Medford had joined Otmara's club yet.When Otmara replied in the affirm-ative, Scherzinger asked if she had a card for him, stating that he would like tosign one.On another occasion when the English-speaking female employees werecongregated outside the plant after lunch to enjoy a smoke, Scherzinger told themthat the Cuban employees were the ones who were working for the Union and thathe did not think that "the Cuban people had any right to come over here and tryto start trouble like this."In response to Scherzinger's inquiries, Samuel Rivera always replied that he didnot know the names of the union employees.On one such occasion, Scherzingerstated, "you don't want to talk to me" and walked away in anger.On another oc-casion, Samuel Rivera was present in the office where Assistant SuperintendentBallerino told Mrs. Rivera in Spanish that she was only producing at the rate of50 cents per hour.Mr. Rivera remarked in English that Foreman Si Gold hadstated a few days earlier that Mrs Rivera was making over $10 a day, so thatsomeone was lying to them.At that point, Scherzinger, who was also present,stood up and, angrily pounding the desk, accused Rivera of being the liar andoffering to put it in writing over his signature.When Samuel Rivera asked whyhe was being called a liar, Scherzinger replied that it was because Rivera knew thenames of the employees in the Union and did not want to tell him. Rivera repliedthatmaybe he was a liar in that respect.Scherzinger also spoke about the Union to employee Paulina Garcia on a num-ber of occasions in April after she started on piecework.Garcia's earnings onpiecework were higher than they had been on straight time. Scherzinger wouldtour the plant with a list of the daily piecework earnings of the employees.Onsuch occasions, he told Garcia that she was a very good operator, pointed out herhigh earnings on piecework, and then warned that the piecework was a good thingfor her but that the Union was not good for her.The findings in the preceding paragraphs are based on the testimony of SamuelRivera, Leo Medford, Otmara Guerrero, and Paulina Garcia, all of whom impressedme as being credible witnesses. Scherzinger did not testify with respect to any ofthe above-described specific incidents but merely denied that he ever said anythingto the employees about the Union. Scherzinger did not impress me as a frankand candid witness.He testified in a manner which indicated to me more of aconcern not to give answers which might be regarded as unfavorable to the Re-spondent than to disclose the true facts as he knew them.Under all the circum-stances, including my observations of the demeanor of the witnesses while testifyingunder oath, I do not credit Scherzinger's denials. I find that Scherzinger made thestatements and engaged in the conduct hereinabove set forth. I further find thathis statements to Paulina Garcia carried an implied threat that if the Union gotinto the plant, Respondent would take her off piecework where her earnings werehigh.2.Assistant Plant Superintendent Anthony BallerinoAnthony Ballerino had been foreman of the making room for about 6 years. InAugust 1960 he was promoted to the position of assistant plant superintendent.^Otmara Guerrero was an active union solicitor and a member of the union organi-zational committee, and attended all union meetings.Ballerino, who spoke Spanish.frequently talked to her at the plant during working hours about the Union andsought to induce her to disclose the names of the employees attending union meet-ings.On an early occasion, Ballerino told her that he knew she liked the Unionand was on the organizational committee, that he wanted to persuade her that she ALLURE SHOE CORPORATION399was doingthe wrong thing, that she could benefit herself by working with the Com-pany and havea raise insalary, and that, although he had someone who kept himinformed of everything that went on with regard to the Union, he also would liketo have her give him the names of the employees who were in favor of the Unionand who were attending meetings.On another occasion he spoke to her for a longtime in his office and told her that the unions here in the Southare alot differentfrom the way they are in the North and that the Company would always do whatthey wanted regardless of the Union.He also told her that this long conversationin his office would create the, impression among her fellow workers that she wasnow on the Company's side.On another occasion, after Ballerino had observedGuerrero spearing for a few minutes to, Union Representative Klein outside theplant, he asked her if she had some type of friedship with the union representative.When she replied that she was acquainted with him, Ballerino urged her to useher head and tell him the names of the employees attending the union meetings,promising to, help, her if she would disclose the names.Guerrero refused, statingthat while she thought she deserved a raise she did not want it at the expense of"sellingmy fellow workers down the river."On still another occasion late inApril, Ballerino talked to her in his office and told her that he had already givenher sufficient time to think things, over but that he was going to give her one moreopportunity to disclose the names of those on the organizational committee andthe ones attending union meetings.He again stated that he always had someoneat the meetings to keep him informed but that he also wanted her to act as aninformer.She replied that her decision was the same and that she was never goingto inform on her fellow workers.On the morning following a union meeting, Ballerino came over to Gladys Riverawhile she was working at her machine in the stitching room and asked if she wouldtell him the names of the employees who had attended the union meetings.Whenshe replied that she did not know, Ballerino walked away.Gladys Rivera, thewife of Samuel Rivera, was also an active union solicitor and a member of the unionorganizational committee, and attended all the union meetings.Alphonso Delgado, an employee in the making room, where Ballerino had beenthe foreman prior to occupying his present position, was one of the first active unionsolicitors and members of theunionorganizational committee.During the morn-ing coffee break on March 9, Delgado spoke to two employees about going to Del-gado's home for the purpose of giving one of them a union card and having theother one sign a, union card.During the lunch period, Delgado left the plant withemployee Zapata to drive to Delgado's home, located about 10 or 12 streets fromthe plant.Ballerino also left the plant and waited in his car until Delgado drove byand then followed Delgado's car to the latter's house.As Delgado and Zapata en-tered Delgado's home, Ballerino drove by very slowly, watching the house. Zapatasigned a union card in Delgado's home.When they returned to the plant, Ballerinowas standing outside on the sidewalk and did not answer Delgado's greeting as thelatter passed by to enter the plant.The foregoing findings are based on the credited testimony of employees OtmaraGuerrero, Gladys Rivera, and Alphonso Delgado, all of whom impressed me asbeing sincere and forthright witnesses.Ballerino denied ever talking to Guerreroabout the Union prior to her discharge, or ever asking her for the names of employeesattending union meetings or ever telling her that she had one last chance to give himthe names.He also denied ever talking of Gladys Rivera about the Union or ask-ing her who had attended a union meeting.He denied ever following Delgado homeduring a lunch period.While some inconsistencies may appear in the testimony ofGuerrero and Delgado with respect to other matters, the same observation maybe made with respect to the testimony of Ballerino. In addition, some allowances inthis respect must be made for the language difficulties of Guerrero and Delgado andthe fact that both testified through an interpreter.They testified with such detailedspecificity and particularity as normally do not accompany a fabrication.On theother hand, Ballerino testified in English in a manner which convinces me that hewas not being candid and truthful in these matters.Moreover, the conduct attributedto him is consistent with his undenied conduct during the union campaign in 1959when he was foreman of the making room (see findingsunder sectionA, Background,supra).Under all the circumstances, I do not creditBallerino's denials.3.Forelady Boots PetrisPetris had been. forelady. over the, prefitting, or cement assemblers in the stitchingroom for over 4 years at the time of the instant hearing.Vice President Goodmantestified that her recommendations with respect to hiring and firing are given weightand that in many instances she herself might have the authority to hire and fire. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetris herself testified that whenever there was a shortage of work available,SiGold,and "then we discuss it together as a usual thing." Petris spoke to the employeespartly in Spanish and partly in English.During the Union's organizational campaign early in 1961, Petris frequently'talked about the Union at the plant to Elsa Pupo, an employee in her department.On one occasion after a number of employees had been laid off, Pupo mentionedthese layoffs to Petris, adding that she had heard that more employees were to belaid off.Petris replied that if Pupo has not signed a union card she need not beafraid of anything.One Saturday when Pupo was working overtime, Petris showedher a card from a hotel workers union, and stated that she had belonged to thatunion when she had worked at a hotel and that all they did was take her money. Shetold Pupo that unions were no good and warned her not to get herself mixed up init.Petris frequently told the girls in her department that the Union was no good.One day, Petris asked Pupo if she liked the Union. Pupo replied that she did not_know too much about it because she was a foreigner but that she thought that the bestthing for the employees was to have the Union at the plant.A few days before heremployment termination on April 19, 1961, Petris approached Pupo at her work andsaid that she had been told that Pupo had signeda unioncard and wanted to knowwhether or not that was true.and did not wish to lie, she merely made no reply.The findings in the preceding paragraph are based on the testimony of Elsa Pupowho testified in a sincere and forthright manner and impressed me as an honest andcredible witness.She was very emphatic in her recollection that Petris had told herthat she did not have to worry about anything if she had not signed a union card andher testimony was not shaken in any significant respect on cross-examination.Petrisadmitted that she did not like the Union because of her past experience with a hotelworkers union and that she spoke to Elsa Pupo and to other employees about that.Petris admitted that she and Pupo had started working at the Company about thesame time and that they had "quite a few personal conversations." She testified thatPupo wanted to talk to her about the Union as friend to friend rather than as em-ployee to supervisor. She denied telling Pupo that she did not have to worry aboutanything if she had not signed a union card. She testified that Pupo asked her whatto do if she had signed a card and did not want to join the Union, and that she(Petris) replied that Pupo did not have to do anything. She admitted that theremay have been more to the conversation but "right offhand" could not "recall it."She further denied ever asking Pupo whether it was true that she signed a union'card.I am convinced that Elsa Pupo testified truthfully and do not have the sameconviction with, respect to Petris.Under all the circumstances, I do not creditPetris' denials.Carmen Blanco testified that many times Petris told the group of employees do-ing the hand cementing work that anyone who joined the Union would be laid off,and that on one occasion Petris asked her if she had signed a union card.Ana Canuttestified that Petris told her that the Union was no good and full of racketeers, and'that she overheard Petris tell Elsa Pupo that there would be no more work if theUnion came in. Adoracion Delgado testified that Petris asked her if she had signeda unioncard and was attending meetings.On cross-examination she further testi-fied that she had heard Petris tell other employees more than once that those whoformed the Union would be fired. Petris denied having made the above statementsor inquiries.Carmen Blanco stated in her pretrial affidavit that "none of my supervisors haveever asked me anything about the Union, neither Boots Petris, Simon Gold nor TonyBallerino."When confronted with this statement on cross-examination, Blanco testi-fied that she had made a mistake in her affidavit, that she had a poor memory andis sometimes forgetful, and that it was not until a later time that she realized thatPetris had made these statements and inquiries.Ana Canut stated in her pretrialaffidavit that "no company supervisor said anything to me particularly about theUnion." She testified that she may have misunderstood because she regarded Bal-lerino asthe supervisor.Moreover, her testimony as to what she overheard Petrissay to Pupo was in response to a very leading and suggestive question. The pretrialaffidavit of Adoracion Delgado, dated April 27, 1961, does not include any reference,to her testimony that Petris told other employees that those who formed the Unionwould be fired.A consideration of the foregoing factors leads me to conclude thatthese three employees are not reliable witnesses and that their testimony should not,be credited unless it is undenied or corroborated by other evidence. I therefore do,not credit their testimony hereinabove set forth. ALLURE SHOE CORPORATION4014.Foreman Simon GoldSimon Gold was foreman over the entire stitching room where over 120 employeesworked.On one occasion in April, Gold told Otmara Guerrero that he knew about her unionactivities, that he appreciated her being a good worker and would like to see herstay there, and that she should "use her head."Guerrero's testimony in this respect stands undenied because Gold was employedin a foreign country at the time of the instant hearing.However, I regard Guerreroas a credible witness and am convinced and find that she testified truthfully. I findthat Gold's statement constituted a warning that Otmara Guerrero's continued adher-ence to and activities on behalf of the Union might jeopardize her employment withRespondent.5.Concluding findingsI find that, under the circumstances previously set forth, Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act and thereby violated Section 8(a)(1) of the Act by the con-duct of-(a) Superintendent Scherzinger in interrogating employee Leo Medford about herattendance at union meetings and the names of employees who had attended, inasking whether Medford had joined Otmara's club, an obvious reference to the Union,in telling the English-speaking female employees that the Cuban employees werestarting trouble by working for the Union, and in the implied warning to PaulinaGarcia that if the Union got into the plant Respondent would take her off pieceworkwhere her earnings were high.(b)Assistant Superintendent Ballerino in repeatedly seeking to induce OtmaraGuerrero to disclose the names of employees who attended union meetings andwho were on the organizational committee, promising a wage increase' and to helpher if she would act as an informer in this respect, telling her that Respondentalready had one informer who kept him advised concerning everything that went onwith regard to the Union, and detaining her in his office for a long period in orderto create the impression among the employees that she was now on the Respondent'sside; in asking Gladys Rivera to tell him the names of the employees who hadattended a union meeting the preceding night; and in engaging in surveillance ofAlphonso Delgado on the occasion when he drove an employee home during lunchperiod to have him sign a union card.(c) Forelady Boots Petris in telling Elsa Pupo, at a time when employees werebeing laid off, that Pupo did not have to worry about being laid off if she had notsigned a union card, pointing out that unions were no good and not to get herselfmixed up in it, and asking Pupo if she liked the Union and whether or not it wastrue that Pupo had signed a union card.(d) Foreman Simon Gold in warning Otmara Guerrero that her continued ad-herence to and activities on behalf of the Union would jeopardize her employmentwith Respondent.It is well settled that the above-described interrogations by high-ranking super-visors, at times in the context of warnings of economic reprisals and promises ofbenefits, is coercive and violative of Section 8(a) (1) of the Act .4 In this connection,I have not predicated any unfair labor practice findings on Scherzinger's conduct ininterrogating Samuel Rivera and in accusing him of lying because he stated he didnot know the names of the employees in the Union. Respondent contends that suchconduct was not unlawful because Mr. Rivera was a supervisor within the meaningof the Act.However, as the Order herein recommended in this respect will notbe affected by any additional findings of unlawful conduct by Scherzinger withrespect to Samuel Rivera, I deem it unnecessary to, and do not, make any findingsin this respect or pass upon the alleged supervisory status of Mr. Rivera.C. Discrimination with respect to hire and tenure of employment 5The complaint as amended at the hearing alleges, and the General Counsel con-tends, that Respondent discharged and failed and refused to reemploy 16 named em-ployees because of their union and concerted activities in violation of Section* See, e.g.,Burke Golf Equipment Corporation,127NLRB241,245;AllureShoeCorpo-rationcase,supra,andN.L.R.B. v. Lester Bros., Inc,301 F. 2d 62(C.A. 4).5Unless otherwise indicated,the factual findings in this section are based on creditedtestimony and evidence which is undisputed or admitted. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 (a) (3) and (1) of the Act. The Respondent contends that these employees wereterminated and not reemployed for lawful reasons.1.Samuel Rivera, Gladys Rivera, Elsa Pupo, Ana Canut, Alejandrina Zamora, andPaulina Garciaa.The General Counsel's caseSamuel Riveraand GladysRivera:Samuel Riverawas employedcontinuouslyfrom 1958 until May 8, 1961, assisting Foreman Gold in the stitching room.Hiswife, Gladys Rivera, was employed from 1958untilApril 27, 1961, at which timeshe was a machine stitcher in the stitching room.Mr. and Mrs. Rivera signed union cards in the early part of March 1961, whenAlphonso Delgado solicitedthemat their home.Both were on the union organiza-tional committeeand attended the weekly meetings held at the union hall. In addi-tion, the Riveras visited the homes of other employees after working hours to solicit,their signatures to union cards and were successful in obtaining 35 signedcards inthismanner.As previously found, on a Thursday morning aftera union meetingheld the preced-ing evening, Assistant Superintendent Ballerino approached Mrs. Rivera whilc she wasworking at her machine and asked if she would tell him the names of the employeeswho attended union meetings. She replied that she did not know.Also, as previouslyfound, Superintendent Scherzinger frequently interrogated Mr. Rivera for the namesof employees who were in the Union. Rivera always replied that he did not know.On one such occasion, Scherzinger stated, "You don't want to talk to me" and walkedaway in anger.As late as Sunday, March 5, 1961, Respondent thought enough of Mrs. Rivera'swork to send a telegram to her home, advising her that there would be no workon Monday but to report for work on Tuesday.During the latter part of Marchand early April, both Foreman Gold and President Alfred Gerd, on separate oc-casions, sought to persuade Mr. Rivera to accept the job of assistant foreman in thestitching room to fill a vacancy created by the resignation of Assistant ForemanRodriguez, an admitted supervisor within the meaning of the Act.Rivera refusedthe offer because of his fear that this was a trap to get rid of him for his unionactivities.About April 11, Foreman Gold held a meeting in his office with Mrs.Rivera and other employees concerning production and cited Mrs. Riveraas an ex-ample of a good producer by pointing out that she was producing at the rate of $10a day. She was not working on piece rates at that time.Mr. Rivera, who spokeEnglish and Spanish, was present at this meeting in order totranslatefor Gold whodid not speak Spanish. The next day Mrs. Rivera was summoned to the office whereBallerino and Scherzinger were present.SamuelRivera was also present, havingreceived permission from Foreman Gold to translate for his wife.Speaking inSpanish, Ballerrno told Mrs. Rivera that she would have to find another job becauseshe was producing at the rate of 50 cents an hour.Mr. Rivera then stated in Englishthat someone must be lying because only the other day Foreman Gold pointedout that his wife was producing at the rate of $10 a day. At that point, as previouslyfound, Scherzinger stood up, pounded the desk, and angrily accused Samuel Riveraof being the liar because he knew the names of the employees in the Union but didnot want to disclose them.Mr. Rivera replied that maybe he was lying.Themeeting ended with Ballerino's announcement that Mrs. Rivera would be put onpiecework for a 2-week probationary period.Foreman Gold then called theRiveras into the threadroom and told them that all this trouble was happening tothem becauseof Samuel'srefusal to take the assistant foreman's job.During the next 2 weeks, Scherzinger, Ballerino, Gold, and Foreman Hirschbergkept watching Mrs. Rivera at work.They would stand with their arms crossed ortheir hands in their pockets, about 2 feet in front of her machine, looking directlyat her.This made Mrs. Rivera very nervous.On April 27, Foreman Gold toldMrs. Rivera that there was no more work for her and that he did not know whenshe could return to work.During layoffs on prior occasions, Foreman Gold hadtold her when to report back to work and she had receivedtelegrams recalling her.She has never been recalled.After the incident in the office where Scherzingercalled SamuelRivera a liar forhaving stated that he did not know the names of the employees in the Union, Scher-zinger kept watching him at work and continued to ask him to disclosethese names,which Rivera refused to do.On May 8, Foreman Gold told Samuel Rivera that hehad to lay him off.When asked for the reason, Gold could, give no reason butrepeated that "I have got to lay you off."He pounded Rivera on the backand said, ALLURE SHOE CORPORATION403"Sammie, no hardfeelings?"Rivera has not been recalledand nocompany repre-sentative ever gave him areasonfor his termination.Elsa Pupo:Elsa Pupo was employed by Respondent from November 1956 untilApril 19, 1961.She worked in the cementing and assembling departments ofthe stitching room under the immediate supervision of Forelady Petris.Of theapproximately 20 employees in this department, only 4 had workedfor Respondentlonger than Pupo.Forelady Petris complimented Pupo on being a good and carefulworker.Toward the end of her employment she was assigned to specialsamples,a type of work which required special handling and was assigned only to the betterworkers.Pupo was given more overtime work than the other girls in her depart-ment.Except for an occasional day or two, she had never been laid off duringprevious slack periods but merely worked fewer hours.Pupo signed a union card on March 12, 1961. Forelady Petris frequently talkedtoPupo about the UnionOn one occasion after a number of employees hadbeen laid off, Pupo mentioned these layoffs to Petris, adding that she had heard thatmore employees were to be laid off. Petris replied that if Pupo had not signed aunion card, she need not be afraid of anything.One Saturday when Pupo wasworking overtime, Petris showed her a card from a hotel workers union, stated thatshe had belonged to that union when she had worked at a hotel and that all theydid was to take her money. She told Pupo that unions were no good and warnedher not to get mixed up in it. One day Petris approached Pupo at her work andasked if she liked the UnionPupo replied that she did not know too much aboutitbecause she was a foreigner but that she thought that the best thing for theemployees was to have the Union at the plant.A few days before her employmenttermination on April 19, Petris approached Pupo at her work, stated that she hadbeen told that Pupo had signed a union card, and asked whether or not that wastrue.As Pupo did not wish to lie, she merely made no reply.Before the end of the workday on April £9, Foreman Gold told Elsa Pupo thatshe was being laid off temporarily, without giving her any reason for the layoff.At that time Pupo had already started some work which she would have continuedon the following dayDuring the next week, Pupo called Assistant Superintendent Ballerino on thetelephone, told him that she had heard that he was accusing her of being a Com-munist and had laid her off for that reason, and threatened to sue him fer such anaccusation.Ballerino denied the accusation and stated that Pupo had not beenlaid off for that reason.Pupo then asked why she had been laid off, pointing outthat he knew she was a good worker and that new employees had been hired afterher layoff.Ballerinomerely replied that when the foreman had work availableshe would be called.Foreman Gold also told Pupo in response to two subsequentinquiries that she would be called when work was available.Despite the factthat new employees were hired in that department, Elsa Pupo has never been recalledAna Canut:Ana Canut was employed for over 5 years in the cementing and as-sembling departments of the stitching room under the immediate supervision ofForelady Petris.Her work had never been criticized by any supervisor.Upon herreturn to work after a 2-day illness in January 1961, 'Petris stated that as long asshe was forelady of this department, Canut would have a job there because she wasa good worker. She often worked overtime and had never been laid off exceptfor vacation periods.Ana Canut signed a union card on March 11, 1961, and thereafter attended meet-ings at the union hall on March 22 and April 3. She was laid off on April 19 andat that time was told by Petris that she would hear from them "very soon."Despitethe fact that new employees were thereafter hired in that department, Ana Canuthas never been recalled.Paulina Garcia:Paulina Garcia was employed in the stitching room from January1957 until her termination on April 28, 1961.At the time of her termination, herimmediate supervisor was Leon Hirschberg. She worked on the folding machineand most of the time on bootstringing.Of the two other girls doing that type ofwork, Garcia had been employed longer than one of them, Mary Navarro, and infact, at the foreman's request, taught Navarro how to do that work.During thelastmonth of her employment, she was on pieceworkand was earningmore moneythan on straight timePaulina Garcia signed a union card on March 8. 1961, and attended a meetingat the union hall on April 19.During April while Garcia was on piecework, Scher-zinger began to talk to her about the Union.He would tour the plant with a listof the daily pieceworkearnings ofthe employees.On suchoccasionshe would tellGarcia that she was a very good operator, would point out her high earnings on662353-63-vol. 138-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDpiecework, and then would warn her that the piecework was a good thing for herbut the Union was not.As previously found, these statements carried an impliedthreat that if the Union got into the plant, Respondent would take her off piece-work where her earnings were high.Her immediate supervisor, Foreman LeonHirschberg, an admitted supervisor within the meaning of the Act, spoke about theUnion to Garcia and other employeesin smallgroups during lunch and break pe-riods.He told them that the Union was no good, that he had belonged to one inNew York and knew from his own experience that unions were no good and thatthis one in particular was no good.On April 28, 1961, Paulina Garcia was laid off by Foreman Gold.Contrary tothe past practice in case of layoffs, she was not told when to return to work.OnJune 16, she telephoned to Ballerino and asked when she should come back towork.He replied that he would let her know .when work was available.AlthoughNavarro, who had less seniority than and had been laid off before Garcia, wascalled back to work,PaulinaGarcia was never recalled.Alejandrina Zamora:Alejandrina Zamora was employed in the stitching roomfrom March 1945 until March 10, 1961, under the immediate supervision of AssistantForeman Rodriguez.During the last 2 years of her employment, she worked onpiecework and averaged over $108 a week.Of the six other operators doing thesame type of work, only one was senior to Zamora in length of service.Zamora joined the Union earlyin its campaignand signed a union card on Feb-ruary 14, 1961. She was on the Union's organizationalcommittee,solicited em-ployeesto sign unioncards and distributed cards to them when they left work.About 3:30 p.m. on March 10, Superintendent Scherzinger sat down beside hermachine and kept looking closely at her without saying anything.About 4:30 thatafternoon when she finished her work for the day, Assistant Foreman Rodriguez toldher that Scherzingerand Ballerinowanted tosee herin the office. In the officeScherzinger handed her two checksand saidsomething which she did not understand.Zamora asked Ballerino whatwas going on.Ballerinotold her in Spanish thatScherzinger had said he did not need her at the present time. Zamora asked whatwas the reason,pointing out to Ballerinothat she was the best operator in her de-partment, had never had a layoff, and had a lot, of work to do.He said he did notknow why she was beinglet go.Thereafter,Zamoratelephonedto Ballerino onthreeoccasionsto see if there wasanywork for her and each time Ballerino saidshe would beinformedwhen work was available. Zamora has never been recalled.Conclusions with Respect to General Counsel's CaseA consideration of the foregoing convinces me that the General Counsel has pre-senteda prima faciecase of unlawful discrimination in the termination and failureto reemploy these six employees.The evidence warrants an inference, which Imake, that Respondent was aware of their union activities, support, or adherence.Respondent was clearly opposed to the Union.When these facts and the circum-stances surrounding the terminations, hereinabove detailed, are viewed against thebackground of the coercive conduct herein found to be violative of the Act (see sec-tion B,supra)and resorted to concurrently with the discharges,a prima faciecasethat these discharges were dictated by antiunion considerations is clearly established."To overcome the force of the General Counsel'sprima faciecase, it was incum-bent upon the Respondent to go forward with proof at least equally persuasive asthat presented by the General Counsel negating the inference of unlawful conductflowing therefrom." 6With this in mind, I now turn to a consideration of Re-spondent's defenses.b.The Respondent's caseRespondent contends that the above-named six employees were discharged alongwith others because of information, which came to its attention and which it in goodfaith believed to be reliable, that these individuals were pro-Castro or pro-Communistsympathizers.Respondent is not accusing any individual employee of actuallybeing pro-Castro or pro-Communist. In fact, the truth or falsity of the allegationsor charges made against these individuals was not litigated in this proceeding.Allthat Respondent contends is that it in good faith relied on this derogatory informa-tion as the basis for the discharges and that therefore the discharges were for causesunrelated to any alleged union membership or activities. In support of the Re-spondent's contentions, theRespondent adduced the following evidence andtestimony:G 'Wells Dairies Cooperative,110 NLRB 875, 891 ALLURE SHOE CORPORATION405Over 60 percent of Respondent's approximately 300 production employees spokeonly Spanish or substantially only Spanish.Many of them were Cuban refugeesand exiles.The politics in neighboring Cuba and the philosophy of Fidel Castrowas of great interest to the Spanish-speaking employees in Respondent's plant as wellas to the Spanish-speaking population in Miami.In the latter part of August or early in September 1960, a bucket of red paint wassplashed on Respondent's front door.Ballerino was informedby Cubanemployeesthat this was a sign which meant that Respondent was "employing people that arepro-Castro and that are communistic."The incident was discussed between Baller-ino,Vice President Goodman and President Gerd, and both the police and the FBIwere informed.In the latter part of November 1960, Ballerino received an anonymous telephonecall at the plant from a Spanish-speaking individual who told Ballerino that therewere "pro-Castro people" working in the plant who had "Communistic tendencies"and that it would be in everyone's interest for Respondent to do something aboutit.He then mentioned a list of names which Ballerino wrote down.That evening,Goodman received an anonymous telephone call at the plant, which referred to theearlier call to Ballerino and stated that the individuals named to Ballerino shouldbe terminated immediately.These calls were again discussed with President Gerd.On November 28, 1960, Goodman called the police and turned over about 30names to Detective Sergeant Leonard of the Metro Intelligence Unit, with a requestthat he check and let Goodman know whether the accusations were accurate.A fewdays later, Leonard reported to Goodman that his investigation disclosed that theindividuals whose names had been submitted to him were pro-Castro or leaned to-ward Castro, without revealing his sources or the specific basis for his evaluations.The same names were also given to the FBI, which refused to furnish any evaluationto Respondent.About the middle of December, Ballerino received another anonymous telephonecall at the plant from the Spanish-speaking individual, who gave Ballerino additionalnames and warned that "measures" would be taken unless the people were removedfrom the factoryRespondent thereupon increased its insurance coverage to coverbomb damage.In early January 1961, a local Miami radio station broadcast the information that"in a shoe factory located on N.E. 59th Street [Respondent's location] it wasrumored that there were collections made on the sidewalks by Cubans known as pro-Fidel with the exact purpose to buy blood plasma to send to Cuba."Although Re-spondent questioned the station manager, it was unable to identify the source ofthis information.On January 7, Ballerino received at the plant a letter in Spanish, criticizing Re-spondent for its past conduct in employing "well known Communists" and exhortingRespondent to "put a stop to it."Two additional names were furnished in this let-ter.This letter was signed by Don Ligo, who was unknown to Respondent despiteits efforts to ascertain his identity.On January 16, Ballerino received at the plant an anonymous letter in Spanish,listing 23 alleged pro-Castro employees and urging their discharge.Ballerino madenotations on the letter concerning the operations performed by the listed individualsto determine how badly production would be affected if they were all discharged atthat time.In the latter part of February or early part of March, Ballerino received at theplant a third anonymous telephone call from the Spanish-speaking individual, whostated that Respondent had made some progress in terminating employees againstwhom accusations had been made but that Respondent was now being given a dead-line of I week to complete the cleanup.On March 10, Goodman gave Detective Sergeant Leonard another list of about26 names, with a similar request for a check on the accusations.About 19 of thenames on this list had also appeared on the list previously given to Leonard on Nov-ember 28.Within a few days, Leonard again reported that all names "checked"out as being pro-Castro sympathizers.On March 20, Goodman furnished three morenames to Leonard, who gave the same affirmative report a few days later.On April 10, a group of eight employees, designated as the "Committee of Eight,"met with Ballerino and gave him the names of employees whom they denouncedas being pro-Castro.Ballerino wrote all the names down on a yellow sheet of paper.All but eight of the names appearing on this list had already been turned over toSergeant Leonard on the occasions previously mentionedTwo of the employeemembers of this committee had been furnishing Ballerino with information as to al-leged pro-Castro employees since 1960. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 18, a letter was given to Ballerino at the plant, signed by 13 employees.This letter denounced the "Garcia couple" for "their communistic activities" andrequested their separation from Respondent.Meanwhile, in the early part of March, Respondent's President Gerd, VicePresident Goodman, and Assistant Superintendent Ballerino met to discuss the situa-tion.After considerable discussion, Gerd determined and announced that it wouldbe the policy of Respondent to get rid of the employees believed to be pro-Castroor pro-Communist as soon as possible, consistent with maintaining production anddeliveries, and he instructed Goodman and Ballerino to carry out this policy.The effectuation of this policy varied somewhat as to the individual involved, theparticular job he held, or the need for his services.Employees who occupied acritical position or whose services were needed, such as Manola Garcia and SamuelRivera, were retained for a longer period because of the inability to obtain qualifiedreplacements.The terminations were primarily disguised as "seasonal" and for "lackof work."When the need for a layoff arose due to lack of work or seasonal slackand the foremen asked Ballerino for advice on whom to select for layoff, Ballerinowould submit a list weighted heavily with the alleged pro-Castro group.Exceptn the case of Alejandrina Zamora, the true reasons for the terminations were knownonly to Gerd, Goodman, and Ballerino. Zamora was discharged outright by Scher-zinger, although work was admittedly available for her, after Goodman had men-tioned to Scherzinger early in March the fact that Respondent had to dischargethe employees who were believed to be pro-Castro sympathizers and named Zamoraas an employee in that category.c.Concluding findings(1)As to Samuel Rivera, Gladys Rivera, Ana Canut, Alejandrina Zamora, andPaulina GarciaAlthough undoubtedly exaggerated by Respondent, it is true, as the recorddemonstrates to my satisfaction, that there were two opposing factions at the plantconcerning Castro and Cuban politics, and that the antagonism generated by themwas brought to Respondent's attention.Ana Canut, Alejandrina Zamora, andPaulina Garcia are among the 23 names listed in the anonymous letter submitted toBallerino on January 7 and denounced as Castro sympathizers.All five appear on thelist,made by Ballerino on April 10, of those allegedly denounced by the Committeeof Eight.In addition, some of the members of the Committee of Eight identifiedthe names on that list whom they had denounced. Thus Quintero, who himself hadsigned a union card, identified Paulina Garcia, Samuel Rivera, and Gladys Rivera.Jose Arencibia Rivera, who had also signed a union card, testified that he haddenounced Gladys Rivera and Alejandrina Zamora to Ballerino back in 1960Garcia was again denounced in the letter of April 18, signed by 13 employees andgiven to Ballerino. It is also true that all those who names had been submitted toSergeant Leonard and, with one exception, all those whose names appear on Bal-lerino's list of April 12, were no longer in Respondent's employ by the end of May1961, whether as a result of voluntary resignations or discharges.The most impressive and convincing evidence supporting the Respondent's positionis the testimony of Sergeant Leonard, an obviously neutral witness in the instantcontroversy.Leonard is a detective sergeant with the Public Safety Departmentof Dade County, Florida, attached to the Criminal Intelligence Unit.He testifiedwith his official file and notes before him, referred to them to refresh his recollection,and read from them the names which had been submitted to him by Goodman.He testified that up until August 20, 1961, Goodman had talked to him frequentlyon the telephone about these matters but had given him a list of names only onthree occasions, November 28, 1960, March 10, 1961, and March 20, 1961.Heread into the record from his notes all the names given to him by Goodman on eachof the three occasions.He further testified that within a few days after each occasion,he had reported back to Goodman that all names submitted had checked out as beingpro-Castro or leaning toward Castro.Ana Canut, Alejandrina Zamora, and PaulinaGarcia were among the names read by Leonard as having been submitted to him onNovember 28, 19,60, and again on March 10, 1961; Samuel Rivera and Gladys Riverawere among the names read by Leonard as having been submitted to him onMarch 10, 1961.A consideration of all the foregoing convinces me, and I find, that Respondent hassuccessfully negated the inference of unlawful conduct flowing from the GeneralCounsel'sprima faciecase as to the five employees. I further find that the preponder-ance of the record evidence does not sustain the allegation in the complaint that ALLURE SHOE CORPORATION407Respondent was discriminatorily motivated in violation of the Act in terminatingthe employment of Samuel Rivera,'' Gladys Rivera, Ana Canut, Alejandrina Zamora,and Paulina Garcia. I will accordingly recommend the dismissal of the complaintas to them(2)As to Elsa PupoThe situation is different, however, as to Elsa Pupo.Her name does not appearamong those whose names were read by Leonard as having been submitted to himby Goodman on any occasion or having been investigated by his office.When askedwhy Elsa Pupo was terminated, Goodman testified that it was "due to the lettersthat we had received with her name mentioned in them for her pro-Castro or pro-communistic feelings, that the sources felt that she had."However, her name doesnot appear on any such letters, nor is there any testimony that her name was men-tioned in any telephone calls.The only place where her name appears is on thelistmade by Ballerino on April 10.Yet, none of the members of the Committeeof Eight who testified could identify her name as one of those submitted ordenounced by any member of the Committee.On the other hand, Goodman andBallerino were at a loss to explain the failure to terminate the employment of JoaquinFernandez, whose name also appears on Ballerino's list of April 12 but whose namealso was not among those read by Leonard as having been furnished to him byGoodman.Goodman at one point testified that Fernandez was not dischargedbecause the group which had submitted his name did not feel strongly about himand did not push his case.However, at another point, he testified that the dis-charges were not affected because of the pressures exerted by any groups but becauseof information submitted, which Respondent believed to be true, that the individualswere pro-Castro or pro-Communist sympathizers.Ballerino testified that he didnot get rid of Fernandez because he was not being pushed as to him and becausehis name appeared only once.However, Elsa Pupo's name appears only once andthere is no evidence that anyone was pushing her case.Upon consideration of the foregoing, and particularly the fact that Elsa Pupo, likeJoaquin Fernandez, was not reported to Sergeant Leonard for investigation but,unlikeFernandez,was nevertheless terminated, I am convinved and find thatRespondent has not succeeded in negating the inference of unlawful conduct flowingfrom the General Counsel'sprima faciecase as to her.The evidence does notsupport Respondent's contention, which I reject in this case, that it received anyderogatory information concerning Elsa Pupo and that it discharged her in good-faith reliance on such alleged information.As previously found, Forelady Petriswarned Pupo not to get mixed up in the Union and promised that she would nothave to be afraid of being laid off if she had not signed a union card.A few daysbefore her termination, also as previously found, Pupo was confronted by Petriswith a report that Pupo had signed a union card and a request for a confirmation o'denialPupo's silence obviously constituted a confirmation.I am convinced andfind from all the circumstances previously detailed that Elsa Pupo was selected fortermination because of Respondent's belief that she had become a supporter andadherent of the Union.By such conduct, Respondent discriminated with respectto the hire and tenure of employment of Eisa Pupo, thereby discouraging member-ship in the Union, in violation of Section 8(a)(3) and (1) of the Act2Alphonso DelgadoAlphonso Delgado was employed as an edge trimmer in the making room from1954 until his discharge on March 9, 1961.UntilAugust 1960, his immediatesupervisor was Ballerino, foreman of the making room.Upon Balleiino's promo-tion to the position of assistant superintendent, Arthur Riley became foreman ofthe making room.Delgado worked on piecework, was very productive, and aver-aged $20-$22 per day, which admittedly was far above the average earnings at theplant.He had never previously been laid off or terminatedDelgado was active on behalf of the Shoe Workers Union in 1959 and was a unionobserver in that electionAs previously found, during that union campaign, Bal-lerino ordered Manuel Zamora, assistant foreman of the making room, to watchand keep an eye on Delgado because he was active in the Union and was giving outunion cards.After the Shoe Workers Union lost the 1959 election, Delgado gottogether with employees from other departments and early in 1960 went to Presi-dent Gerd to ask for a raise and for recognition as an inside plant union. In thepresence of Sam Pipitone, the then plant superintendent, Gerd told them that a7In view of this finding, I deem it unnecessary to, and do not, pass upon the issue asto whether Samuel Rivera was a supervisor within the meaning of the Act 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion would not do them any good and would hinder rather than help them; Gerddenied their request fora wageincrease.In April 1960, Alphonso circulated apetition at the plant for employee signatures, protesting Respondent's proposedchange of the vacation period from the end of June, the customary period, to themonth of May, because their children were still attending school during May.WhenBallerino saw Delgado circulating that petitionamongthe employees, he repri-mandedAssistantForeman Zamora for permitting Delgado to do so. Ballerino askedZamora what kind of a foreman he was, and whether he was "for the company orfor the people."He then directed Zamora to "keep an eye on Alphonso and keepwatching him."Delgado, together with the other edge trimmers, presented thispetition to Ballerino and Sam Pipitone.The then Superintendent Pipitone toldDelgado that Respondent could not give vacations in June, and that if Delgado made"any further problem" for the Company they would "have to get rid" of him.Ballerino told Delgado to retrieve the petition which was still circulating amongthe employees and to tear it up.Beginningwith December 1960, Delgado told Foreman Riley, who had also beena union observer in 1959 before he became foreman, that the situation in the planthad become very bad for the employees and that it was necessary to organize aunion to help them.Riley replied that he did not think the employees would suc-ceed in organizing a union because they had failed so many times in the past.Nevertheless,Delgado proceeded to organize for the Union 8 In December heand employee Miguel Gonzalez went to the union hall where they obtained about150 union cards.Thereafter, they made appointments with Respondent's employeesfor the purpose of soliciting their signatures to these cards.These appointmentswere usually at Alphonso's house or at the employees' homes.Prior to March 8,when the Union began to hold regularmeetingsat the union hall, meetings wereheld at the homes of Delgado and Miguel Gonzalez.An organizational committeeto lead the campaign was formed, with Delgado being one of its members.Delgadowas successful in obtaining signed union authorization cards from about 6 or 7employees in December 1960, and about 10 employees in each of the months ofJanuary, February, and March, 1961.These signatures were obtained by Delgadoeither in his automobile outside the plant, or in the washroom during a breakperiod, or at his home during lunch period or after work.All the signed cardswhich he had obtained were turned over by Delgado to the union officials at thefirst regular union meeting at the union hall on the evening of March 8, 1961, theday before Delgado's discharge.As previously found, during the morning coffee break on March 9, Delgado spoketo employee Zapata and another employee about going to Delgado's home for thepurpose ofsigning aunion card.During the lunch period that day, also as pre-viously found, Ballerino engaged in surveillance of Delgado while he was drivingemployee Zapata to Del.-ado's home to have Zapata sign a union card.After get-ting Zapata's signature on a union card, Delgado drove back to the plantAs heentered the plant, he passed Ballerino who did not answer Delgado's greeting.Del-gado resumed his work at the end of the lunch period.About a half or three-quarters of an hour later, Ballerino and Scherzinger ap-peared with two lots of shoes upon which Delgado had worked that morning. Therewere about 20 pairs of shoes in each lotForeman Riley and the two other edgetrimmers were also present.Riley asked who had worked on these lots.Afterlooking at the ticket, Delgado frankly admitted that he had. Scherzinger was speak-ing in English, stating that it was poor work and that Delgado would have to bedischarged.Delgado, who did not understand English, asked Ballerino what wasgoing on.Ballerino then told Delgado in Spanish that his work on those shoes wasbad and that he could not continue to work there any longer.Delgado was toldnot to do any more work but to wait for his checks, which were brought to himwithin a short time in full payment of all work performed by him up to that moment.98Although there is some confusion in the record as to the exact date on which Delgadosigned a union card,it is clear and I find that he became active on behalf of the Unionin December 1960 and continued his activity until the date of his discharge9 Scherzinger also testified that, according to Ballerino's translation to Scherzinger dur-ing the incident described in the text, Delgado had admitted that the work was bad andthat Scherzinger had spoken to him about the quality of his work on a previous occasion.Neither Riley nor Ballerino corroborated Scherzinger in this respect.Neither one testifiedthat Delgado had made such admissions or that Ballerino had so reported to Scherzinger.Nor were any of the other edge trimmers who were present at that incident called totestifywith respect to this matterOn the other hand, Delgado testified that the shoesin the lots in question were well made I have already found Scherzinger not to be a ALLURE SHOE CORPORATION409Respondent's Defenses and Concluding FindingsRespondent contends that Delgado was discharged for doing bad work, after hav-ing previously been warned to that effect.Ballerino testified that the two lots ofshoes on March 9 were discovered by him during a routine tour of inspection, thatScherzinger agreed the shoes were poorly trimmed, and that Delgado had beendoing bad work for about 5 years.He testified that Delgado had been warnedtwice in 1958, three times in 1959, and on January 10, 1961. It seems unlikelythat Delgado would have been retained in Respondent's employ for 5 years if dur-ing that period he was as poor a worker as Ballermo painted him to be. It is truethat Delgado was a fast worker and on occasion had shoes returned for him to retrimor touch up.However, Foreman Riley testified that he had returned shoes to theother edge trimmers also, and that he never discussed the quality of Delgado's workwith either Ballerino or Scherzinger.As the edge trimmers are paid on piecework,they admittedly do not get credit for doing the work over.Delgado could haveredone the two lots of shoes in question in about a half hour.Ballerino had Delgado watched because of his union activities during the 1959campaign, as previously found. In early 1960 Delgado asked President Gerd torecognize him and his group as an inside plant union.Gerd refused, pointing outthat a union would do them more harm than good. In April 1960, Delgado wasinstrumental in having a petition circulated among the employees, protesting Re-spondent's proposed change of vacation period.Ballerino reprimanded AssistantForeman Zamora for permitting Delgado to engage in this type of activity, admon-ished Zamora to keep an eye on Delgado, and ordered Delgado to get the petitionand tear it up. Sam Pipitone, the then plant superintendent, turned down the peti-tion and warned Delgado that if he made "any further problem" for the Companythey would "have to get rid" of him. In December 1960 Delgado informed ForemanRiley of the employees' desperate need for union organization. Ignoring Riley'sopinion that a union would not succeed in getting established at the plant in view ofthe past failures, Delgado became one of the first promoters of the Union.FromDecember until his discharge he was active in soliciting and obtaining employee sig-natures to union cards, held meetings in his home, and became an early member ofthe organizational committee.He obtained about 35 signed union authorizationcards.On one occasion, as previously found, Superintendent Scherzinger told agroup of English-speaking female employees that he did not think "the Cuban peoplehad any right to come over here and try to start trouble" by working for the Union.During the lunch period on March 9, Ballerino engaged in surveillance of Delgadowhile he was driving an employee home for the purpose of obtaining his signatureto a union card.About three-quarters of a hour after the lunch period, Delgadowas summarily discharged allegedly for doing poor work on two lots of shoes, with-out being permitted to finish out the day's work and contrary to the past practice ofreturning such work to be redone inasmuch as the edge trimmers did not receivecredit for redoing faulty work because they were paid on a piece rate.Upon consideration of all the foregoing and the entire record as a whole, I amconvinced and find that Respondent's supervisors were aware of Delgado's unionactivities, just as they were aware of his union and concerted activities in 1959 and1960, that the alleged bad work on March 9, 1961, was seized upon as a pretext tocloak a discriminatory motive, and that Delgado's discharge was truly motivated bya desire to "get rid" of an employee who was believed to be making "further trouble"for the Company by again attempting to get a union selected as the employees' bar-gaining representative.By such conduct, Respondent discriminated with respect tothe hire and tenure of employment of Alphonso Delgado, thereby discouraging mem-bership in the Union, in violation of Section 8(a)(3) and (1) of the Act.3.Otmara Guerrero 10Otmara Guerrero was employed in the stitching room for about 11h years beforeher discharge on April 24, 1961.At the time of her discharge she was working onthe taping machine. She signed a union card on February 10, 1961, at the solicita-tion of employee Alberto Gonzalez.Thereafter, she passed out union cards, activelysolicited employee signatures, attended union meetings, and was a member of theorganization committee.credible witness in other respectsUnder all the circumstances, I do not credit Scher-zinger's testimony in this respect, and find that Delgado did not in fact make such admis-sions to Ballerino"Her married name is Peplow. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperintendent Scherzinger, Assistant Superintendent Ballerino, Foreman Gold,and Forelady Petris were all aware of her strong union interest and activities. Thus,as previously found, these supervisors engaged in the following conduct during themonths of March and April:Ballerinotold her that he knew she was a union sup-porter and was on the organizational committee, tried to persuade her that she wasdoing the wrong thing, and promised her a wage increase if she would actas a company informer and give him the names of employees attending union meet-ings.Guerrero declined to do so.On another occasion, he had a long discussionin his office with her about the Union, told her that unions in the South aredifferent from those in the North and that the Company would always do what theywanted regardless of the Union.He also told her that her fellow workers wouldnow get the impression that she was on the Company's side because of her longabsence in the office.On still another occasion, after Ballerino had observed hertalking to a union representative outside the plant, he urged Guerrero to use herhead and promised to help her if she would disclose the names of the employeesattending union meetings.Guerrero again refused, explaining that she did not wanta raise at the expense of "selling my fellow workers down the river."On stillanother occasion late in April, Ballerino again talked to her in his office, warningher that he had already given her sufficient time to think things over, but offeringto give her one more opportunity to disclose the names of those on the organizationalcommittee and the ones attending the union meetings.Guerrero replied that herdecision remained unchanged and that she would never inform on her fellowworkers.Scherzingerasked on one occasion if Leo Medford, a fellow employee,had joined the Otmara club.When Otmara Guerrero replied in the affirmative,he then asked if Otmara also had a union card for him, stating that he would liketo sign one too.Goldwarned Guerrero on one occasion in April that her con-tinued support of and activities on behalf of the Union might jeopardize her employ-ment with Respondent.Petrisadmitted that she might have seen Guerrero passingout union literature and that,in response to Guerrero'squestion on one occasion,stated that she personally did not like the Union because of her past unsatisfactoryexperience with a hotel workers union.During lunch period one day in April, Guerrero took a paper coffee cup and,as a joke, pasted a piece of paper on it containing the following in Spanish; "Acollection for Otmara, and if this goes on this way, we will starve to death." Shegave the cup to some of her fellow employees who, in turn, passed it on to othergirls in the department.The cup was then placed on Otmara's machine in plainview of everyone, including Foreman Gold.The girls regarded it as a joke anddropped pennies into the cup.Foreman Gold laughed about it and asked Otmarawhat it said.She replied that she did not know the English translation.Gold tookthe cup into the office where a Spanish-speaking clerk translated it for him, andthen returned and asked Otmara what the meaning of this wasShe replied thatitwas only a joke and that it was not intended to offend anyone.Guerrero's DischargeThe Respondent contends in its brief that"Otmara Guerrero was terminated forridiculing and interfering with the acceptance of the piece rate system through`horseplay'during working hours," referring to the paper coffee cup incident.TheGeneral Counsel contends that the cup incident merely served as a pretext to concealRespondent's discriminatory motivation for discharging Guerrero.The parties arein agreement that Guerrero was discharged on Monday afternoon,April 24.Thetestimony is in dispute as to whether the cup incident occurred on the same dayon which she was discharged,as the Respondent contends,or on an earlier date, asthe General Counsel contends.The testimony is also in dispute as to what occurredin her discharge interview.a.The General Counsel's versionShortly after 4 p.m. on Monday, April 24, Guerrero was called into the office whereBallerino, Scherzinger, and Gold were present.Ballerino stated that they had al-ready given her sufficient time about the Union and wanted to know her finaldecision.She replied that her decision was the same as ever.At that point Scher-zinger pounded the table and, according to Ballerino's translation, said, "Let's finishwith this crap."Guerrero indicated her indignance over the use of such languageto her.Scherzinger then took out of his desk the paper coffee cup in which Guerrerohad made her collection, and showed it to Guerrero.She stated that the cup washers and asked that it be given to her. Scherzinger replied that it belonged to theCompany.When Guerrero stated that the pennies in the cup were hers, Scherzinger ALLURE SHOE CORPORATION411counted 25 pennies in the cup.Guerrero then stated that if he wanted to turn themoney over to Respondent's president he could do so. Ballerino, who had beenacting as interpreter, at that point interjected that he had already told Scherzingerthat she was not afraid of anybody.Scherzinger then put a quarter on the table,told Guerrero to take it, replaced the cup with 25 pennies in it in the desk drawer,and indicated that the cup would be used against her. She was then told to returnto work.About 20 minutes later, Ballerino brought Guerrero two checks and toldher that this was the result of her not having helped them and "not having used herhead."The foregoing reflects the testimony ' of Otmara Guerrero. She emphaticallydenied that she was discharged on the same day on which she made the collectionin the coffee cup, and testified that she was discharged from a few days to 10 daysafter the cup incident.Carmen Blanco testified that she remembered the incidentof the coffee cup collection, that it occurred on a Thursday or Friday, that sheremembered the day when Guerrero told her at the plant that she was fired, andthat this was 3 or 4 days after the cup incident.b.The Respondent's versionBallerino and Scherzinger testified substantially as follows: Foreman Gold broughta paper coffee cup into the office, containing the Spanish inscription previously de-scribed, and reported that Guerrero was taking up a collection for herself andcreatinga disturbance.Guerrero was immediately called to the office, told that shewas taking up a collection against company rules and creating a disturbance, andwas discharged.Ballerino then got her checks and that was the end of it.Threeemployees, who were still working for Respondent at the time of their testimony,and Forelady Petris testified on direct examination that they no longer saw Guer-rero at work after the day on which she took up the collection in the paper coffee cup.c.Analysis and concluding findingsOn cross-examination, one of the employees admitted that she "would not swearpositively" that she did not see Guerrero at work after the cup incident, another em-ployee admitted that Guerrero could have worked the next day or the next 10 dayswithout being seen by her, and Forelady Pettis admitted that she did not know for afact that Guerrero was not working at the taping machine after the cup incident andthat she would not state under oath that she did not see Guerrero working at thetaping machine for 10 days thereafter.Further, Ballerino testified on cross-examina-tion that "to the best of my recollection" Guerrero was terminated on the day thatshe took up the collection, and then admitted that "possibly" his recollection might befaulty in that respectFinally, Ballerino admitted on cross-examination that hehad received complaints from two employees about Guerrero taking up a collec-tion "substantially before she was actually discharged" and that he did not recallwhether on that occasion he spoke to her about it or told the foreman to speak toher.There is no evidence that Guerrero took up more than one collection.Respondent's brief states that Guerrero was discharged for ridiculing and inter-fering with the acceptance of the piece-rate system through "horseplay" during work-ing hours, referring to the paper cup collection incident.No mention is made ofany alleged violation of a company rule.Ballerino testified that he dischargedGuerrero for taking up a collection without permission from the Company in viola-tion of a company rule and for ridiculing the piecework system with the inscrip-tion on the cup.He further testified that he told Guerrero that he was not so muchconcerned about her violating a company rule, but by her conduct in "throwingmonkey wrenches into" the piecework program.While on direct examination hehad also testified that Guerrero "was not cooperative in her work, not cooperativeat all in piece work," on cross-examination he admitted that he could not recall thatshe was uncooperative in any fashion.She admittedly had not worked on piece-work.Scherzinger, on the other hand, testified that he was the one who told Bal-lerino to discharge Guerrero, that he did not fire her for protesting about the piece-work, but solely for taking up a collection in her departmentHe admitted thathe did not know whether she was a good or bad worker.He further testified thatno one had the right to discharge anyone in the plant without consulting him, astatement obviously contrary to the admitted facts.Scherzinger also testified thathe did notthen, anddoes not to this day, know what was written on the papercoffee cupAs the cup and the original 259 pennies were saved for the instant hear-ing and the cup was introduced into the recordas anexhibit by Respondent,it seemsmost unlikely to me that Scherzingerwas stillunaware of what was written on it. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDBallerino testified that there is a company rule prohibiting collections by employeeswithoutpermissionfrom the office, and that a notice to that effect, both in Spanishand in English, had been posted on the bulletin board since 1957 or 1958. PresidentGerd testified that while the Company has a rule against collection by employees,it isnot a written rule and that he does not remember any notice to that effect everbeingposted in the plant.Employees who were called as witnesses both by theGeneral Counsel and by Respondent testified that they had never seen any such noticeposted in the plant. Indeed no employee testified to being aware of the existence ofsuch u company rule.On the other hand, the record shows that collections of thekind made by Guerrero occurred in a joking manner frequently and openly in thisdepartment, without prior permission from Respondent and without anyone beingdisciplined."Upon consideration of the foregoing analysis and the demeanor of the witnesses,I credit the General Counsel's version, including the testimony of Guerrero, andfind that (1) the cup incident for which Guerrero was discharged occurred prior toApril 24, the date of her discharge, and (2) the cup incident was seized upon as apretext to conceal a discriminatory motivation. In view of the conduct of Ballerino,Scherzinger,ia and Gold, previously described, I am convinced and find that Guerrero'sdischarge was truly motivated by her staunchunionsupport and refusal to act as acompany informer and disclose the names of employees attending union meetings. Bysuch conduct, Respondent discriminated with respect to the hire and tenure of em-ployment of Otmara Guerrero, thereby discouraging membership in the Union, inviolation of Section 8(a)(3) and (1) of the Act.4.Alberto GonzalezAlberto Gonzalez was employed from February 12, 1960, until May 9, 1961.He worked under thesupervisionof Foreman Hirschberg and Gold and was able tooperate various different types of machines, such as perforating, nailhead, boothtrimming,and handfolding.At times he was instructed by Hirschberg and Gold toteach new employees how to operate some of these machines. There were also timeswhen he helped Hirschberg give out the work to the other operators. In addition,he didincidental maintenancework, such as helping carpenters, moving machinery,fixinglights, and oiling machinery.He did not work on piecework at any time.Gonzalez signed a union card on March 9, 1961, and was a member of the or-ganizationalcommittee.He solicited employeesto signunion cards outside theplant andat the employees' homes and was successfulin getting10 signed cardswhich he turned over to the Union.He also attended all the union meetings excepton one occasionwhen he was sick. Shortly after March 15, 1961, when Gonzalezattendedhis first unionmeeting,Ballerinoand Scherzinger for the first time beganwatching Gonzalez at the plant.As Gonzalez credibly testified without dispute,"every time I raised my head I found one of them was looking at me" and onother occasions"when I'd look around towards the rear, one of them would bethere watching me."One Wednesday, Scherzinger asked Gonzalez if he wantedto work that night.Gonzalez replied that he had to go to school that evening.Whereupon Scherzinger asked, "To school or to the party?"Actually,Wednesdaynight was not a school night for Gonzalez but was the regular weekly meetingnight of the Union. Scherzinger had never made such a request of Gonzalez beforethe unionmeetingsstarted.Indeed, the plant does not operate at night. Scherzingeradmitted that on one occasion in March, in response to employee Perez' statementabout having to attenda union meeting,he asked Perez whether some of thosefellows had told him he had to attend, pointing to Alberto Gonzalez who was work-ing nearby.About 2 weeks before his layoff, Gonzalez was called into the office where Ball-erino, Scherzinger, and Gold were present.Ballerino stated that Gonzalez wasworking too slow for piecework.Gonzalez explained that he was not working onpiecework because he worked on too many different jobs which were not on piece-work.Foreman Gold then interjected that Gonzalez was correct because he wasdoing a different type of work almost every day.Gold also explained that Gonzalezu For example, there were collections where pennies were solicitated to buy one em-ployee a pair of shoes, to get another employee a haircut, and to buy a part for anotheremployee's car.120f additional significance is Scherzinger's statement to a group of English-speakingfemale employees that he did not think "the Cuban people had any right to come over hereand try to start trouble" by working for the Union, as previously found, and his angryaccusation that Samuel Rivera was lying when he stated he did not know the names ofemployees in the Union,also as previously found. ALLURE SHOE CORPORATION413was a good mechanic and was used whenever there was a need for a major job.Ballerino laughed and left the office.After they left the office, Gold told Gonzalezthat he shouldcontinueto work in the same manner as previously, just doing generalall-round work.Gonzalez was given an "indefinite" layoff on May 9, 1961.At that time Gonzalezwas working on a perforating machine and still had 8 to 10 dies of shoes upon whichhe could have workedHe has never been recalled to workRespondent contends in its brief that Gonzalez was laid off indefinitely duringa seasonallayoff and was never recalled because he was a slow worker.However,neither Ballerino nor Vice President Goodman, the only witnesses who testified forRespondent as to the layoff of Gonzalez, testified that Gonzalez was a slow or in-efficient worker or that he was not recalled for that reason.Both testified that hewas laid off for lack of work.Goodman further testified that he was replaced asa nailhead operator by someone from a rehabilitation center when Respondent wastrying to institute a program for the use of handicapped workers.However, thenailhead machine was only one of the many machines operated by Gonzalez. IndeedRespondent's termination records list Gonzalez as a booth trim operator.More-over, no explanation at all was given by Ballerino or Goodman as to why Gonzalezwas not recalled when his alleged replacement on that machine admittedly committedsuicide.On the other hand, while work at the plant was slow, there was still workavailable for Gonzalez at the time of his layoff, as previously found.Finally,when there was a seasonal layoff in the preceding year, Gonzalez was not laid off"indefinitely" but was told when to report back to work.In view of Alberto Gonzalez' extensive union activities, the efforts of Ballerinoand Scherzinger to find out the names of employees attending union meetingsand in the Union, the conduct of Scherzinger and Ballerino in watching Gonzalezat the plant after he started to attend union meetings, Scherzinger's unusual conductin asking Gonzalez to work on a night when a union meeting was to be held,despite the fact that the plant does not operate at night, and then asking Gonzalezif he was going to attend "the party" that night, an obvious reference to the unionmeeting,13and Scherzinger's questioning of Perez as to whether Gonzalez was oneof the fellows who told Perez he had to attend union meetings, I am convinced andfind that Scherzinger and Ballerino knew or believed Alberto Gonzalez to be an activeunionsupporterI further find, upon consideration of all the foregoing and therecord as a whole, that the selection of Gonzalez, who was experienced in the opera-tion of many types of machines and was also a satisfactory maintenance mechanic,for an "indefinite" layoff and the failure to recall him at any time was truly motivatedby such knowledge or belief. By such conduct Respondent discriminated with respectto the hire and tenure of employment of Alberto Gonzalez, thereby discouragingmembership in the Union, in violation of Section 8(a)(3) and (1) of the Act5.Cipriano DopicoCipriano Dopico was employed by Respondent in the compo room from July 1959toMay 5, 1961.He started work as a four-part laster.Thereafter, he filled in ondifferent machines whenever there was a vacancy.He thus acquired the differentskills necessary to operate different types of machines in the compo room.At thetime of his layoff, he was doing heal seat Lasting.He had been complimented onhis work by his foreman, Mike Pipitone, an admitted supervisor within the meaningof the Act.Dopico signed a union card on March 7, 1961, and attended all weekly unionmeetings beginning with March 8.He was the only employee in the compo roomwho was on the Union's organizational committee.He solicited employee signa-tures to union cards outside the plant before and after work and at the homes ofemployees.One day in April, Foreman Pipitone asked Dopico if he liked theUnion.Dopico replied that he did.Thereupon Pipitone stated, "Oh, that is nogood," waving his hand in a manner as if to say goodby. Thereafter, Pipitone wasnot "quite as amicable as he had been."Dopico was laid off on May 5. 1961, by Foreman Pipitone, who told Dopico at thattime to report back on June 5.As Dopico had to go to the doctor on June 5, hetelephoned to Pipitone that morning and was told by Pipitone that there was nowork available yet and that there would probably be a delay of 3 or 4 more weeksThereafter, he telephoned to Pipitone every Monday until he received his W-2income tax withholding forms on July 7. Each time he asked Pipitone when he was13 Scherzinger frequently used similar terms to refer to a union meetingThus, as previ-ously found, he frequently asked Leo Medford on the morning after a union meetingwhether she enjoyed the dance the preceding evening 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoingto have work, and each time Pipitone gave the same reply, that it would beanother 3 or 4 weeks.Dopico made no further inquiries after July 7, because hewas led to believe by some individual that the mailing of the tax withholding papersmeantthat he would no longer be employed.Meanwhile, during the period fromJune 15 to August 23, 1961, five new employees were hired in the compo room.14In addition, employees laid off at the same time as Dopico were reemployed.Respondent contends in its brief that Dopico was not reemployed because he didnot report back on June 5, as instructed by Pipitone, and that no vacancy was avail-able when he did seek reinstatement at a later date. Ballerino testified that Dopicowas laid off during a seasonal layoff for lack of work.He further testified that heknew that Foreman Pipitone recalled Dopico when work was available, and thatDopico did not come back on the date on which Pipitone had asked him to return.Ballerino gave no explanation as to how he knew these matters.Most significantly,Foreman Pipitone did not testify and Respondent made no showing nor claim thathe was unavailable.Under these circumstances, I credit the testimony of Dopico,who impressed me favorably as a credible witness, concerning his telephone con-versations with Pipitone on and after June 5.Moreover, even accepting Respond-ent's version, no explanation is offered as to why new employees were hired for thecompo roomas late asJuly and August in place of Dopico who had demonstratedhis skill in operating different types of machines and had filled in whenever there wasa vacancy.Dopico was a very active supporter of, and solicitor for, the Union.He was theonly employee in the compo room who was on the Union'sorganizational com-mittee.When Foreman Pipitone learned of Dopico's unioninterest,he indicatedthat itmeant"goodby" for Dopico.Aftera seasonallayoff,Respondent keptputting off the recall of Dopico with the excuse that work was not yet availablewhile at the same time hiring five new employees for the compo room, and reemploy-ing other laid-off employees. I am convinced and find that Respondent's failure toreemploy Dopico, a satisfactory employee and an experienced operator on differenttypes of machines, on and after June 5, 1961, was truly motivated by a desire torid itself of a strong and active union adherent.By such conduct Respondentdiscriminated with respect to the hire and tenure of employment of Cipriano Dopico,thereby discouraging membership in the Union, in violation of Section 8(a)(3) and(1) of the Act.6.Termination allegedly for lack of efficiency and potentialAccording to President Gerd, Respondent for the first time lost money in 1960.Among the moves made to increase efficiency and to reduce costs was the institutionof time studies of all the operations. In February 1961, Gerd announced to VicePresidentGoodman, Superintendent Scherzinger, andAssistantSuperintendentBallerino the policy of instituting time-study ratings of efficiency and of eliminating,as quickly as possible without interruption to production, those employees who didnot "earn their keep" or show improvement or potential, regardless of seniority"In other words," as Gerd testified, employees were to be terminated "if they didn'thave any hopes of improving and if it looked like it was a lost cause after examiningthe efficiency reports."Thus, Ballerino also testified that "the fact that an employeewas low efficient[ly] didn't necessarily mean that she would be terminated for herefficiency.If she was cooperative and showed willingness and there was a willing-ness, then that girl might be retained."a.Leo MedfordMedford was employed in March 1960 as a taping machine operator. In March1961, Foreman Gold asked Medford if she would be interested in learning theoperation of the stitching machines which were being run by Marion Lewis, whowas being promoted, adding that Lewis had recommended her.Medford agreedto try the new assignment. Shortly thereafter, Gold instructed Medford to teachher old job of running the taping machine to Otmara Guerrero, while she (Medford)was being taught the operation of the stitching machines by Lewis.During'thenext 6 weeks, Medford was taught how to operate four different kinds of stitchingmachines, including the threading, cleaning, and changing of bags and needles.Upon Guerrero's discharge on April 24, Gold put Medford back on her former14Respondent's employment records in evidence show the following new hires: June 8-David Lewis, 4-part Laster ; June 12-Jerry Murry and William Convrnoyer, side last andtoe last, respectively: July 27-Andy Scacciaferro, side last; and August 23-AdolfoNavas, staple side last ALLURE SHOE CORPORATION415job of running the taping machine.About a week later, Gold told Medford thathe was laying off Maria and that Medford was to run Maria's taping machine inaddition to her own.From that time until her termination on May 12, Medfordran the two taping machines and also did some stitching on one machine wheneverthey ran behind on the stitchingmachines.Respondent contends in its brief that Medford was terminated"permanently" onMay 12, 1961, during a slow period because on the basis of her efficiency records"itwas determined that she had neither present efficiency nor future potential."In support of its position, it introduced the time-study efficiency ratings for her forthe period from February 11 to the date of her termination.According to theserecords, Medford did not make the piece-rate earnings.However, according to the uncontradicted and credible testimony of Medford,who examined these records when she testified on rebuttal, they do not fully andaccurately reflect the work which she had been doing.Thus, there were slowperiods when she was given "fill in" work which does not have a piece rate and isnot reflected on these records.Nor do the records indicate that some of the workrecoided thereon was not her normal operation and that during a considerable periodof time covered by these records she was also learning to operate the stitchingmachines.15Also, beginning with about May 1, Medford began running two tapingmachines and would have to go back and forth from one to the other, as work wasneeded on the respective machine.The records take no account of this arrangementand of the time consumed in going back and forth from one machine to the other.Medford had never received any complaints about her own production on thetaping machine, nor had she ever been warned that she would not be retained ifshe did not do better.16Moreover, assuming, contrary to my previous finning, thatBallerino had told Medford on May 3 that she would not be retained if she didnot do better, Respondent's own production records for the week ending May 13show that she did in fact do remarkably better.Her efficiency had improved over50 percent and she came within a few dollars of making the piece-rate earnings fora 40-hour week, the best record she had for any 1 weekClearly, her performanceduring that week demonstrated "potential" and at the very least indicated that therewas hope of improvement and that it was not a lost cause, the test enunciated byPresidentGerd for being retained.Clearly, she had also demonstrated that shewas "cooperative" and that there was a "willingness," factors which Ballerino testifiedwould determine whether an employee would be retained even if her efficiency mightbe low.Medford signed a union card on March 9, 1961, was appointed to the Union'sorganization committee, and attended the union meetings. In addition, she solicitedthe English-speaking female employees to sign union cards.About 2 weeks beforeher termination, she held a union meeting at her home for the English-speakingfemale employees, inviting the employees during lunch time at the plant as wellas by telephone calls.As previously found, Superintendent Scherzinger interrogatedMedford concerning who was attending union meetings.His customary way ofreferring to a union meeting was to ask Medford on the morning after a unionmeeting how she had enjoyed the dance the preceding night.On another occasion,Scherzinger asked if Medford had joined Otmara's (Guerrero) club yet, anotherobvious reference to the Union, and Otmara replied that she had.One time whileMarion Lewis was teaching Medford how to operate the stitching machine, ForemanHirschberg asked Lewis why she was spending so much time working with Medfordwhen Medford was working for the Union.On another occasion, Foreman GoldisBallerino admitted that "it's possible"shewas learning to operate the stitchingmachine during that time but that he did not"recall"ieBallerino testified that he "believed"he talked to Medford about her low efficiencyinFebruary or MarchAfter refreshing his recollection by looking at a warning slipinitialed by him and dated May 3, he testified that it was in May that he told her abouther low efficiency and that she would not be retained if she did not do better, and thatafter she left the office he made out the warning slips (Respondent's Exhibit No. 18)Significantly, this warning slip is neither signed nor initialed by Foreman Gold, Medford'simmediate supervisor, as was the usual practice.On cross-examination 2 days later,Ballerinotestified that the last time he talked to Medford about her efficiency was about3 or 4 weeks before her discharge.Medford,unlike Ballerino,impressed me as a forth-right and candid witness, whose contrary testimony, set forth in the text, I creditUpon consideration of the foregoing testimony of Ballerino, the fact that I have foundhim not to be a credible witness in other respects,and his demeanor on the witness stand.I do not credit the foregoing testimony of Ballerino.Nor can I attach any weight tothe warning notice,a self-serving document,which was initialed only by Ballerino ad-mittedly without anyone being present and without having been shown to Medford. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDtoldMedford to listen to Marion and that Marion could teach her more aboutmaking shoes than the Union ever could.With the layoff of Alberto Gonzalez onMay 9, 1961, Medford became the only member of the union organization com-mittee left in the stitching room.Upon consideration of all the foregoing and-the entire record as a whole, includingBallerino's antiunion conduct and his efforts to ascertain the members of the organiza-tion committee and those attending union meetings, I am convinced and find (1) thatBallerino as well as other supervisors of Respondent were aware of Medford'sunion membership and activities and (2) that her selection for permanent termina-tion on May 12, 1961, despite the fact that she had never been warned or criticizedabout her production and had satisfied Respondent's standards for being retainedeven on the basis of production records which do not fully and accurately reflectthe work she had been doing, was truly motivated by a desire to rid Respondent ofa strong union adherent.By such conduct, Respondent discriminated with respectto the hire and tenure of employment of Leo Medford, thereby discouraging mem-bership in the Union, in violation of Section 8(a)(3) and (1) of the Act.b.Berta GonzalezBerta Gonzalez was employed by Respondent from December 30, 1957, until May9, 1961.At the time of her termination, she was working in the packing room,under the supervision of Evelyn Dallier.She had performed various types of work,such as making ornaments, lacing shoes, pairing shoes with correct ornaments, clean-ing linings, and cleaning soles.She always made the piece rate whenever there wasenough work on ornaments, and pointed this out to Ballerino on her weekly produc-tion records.In March or April 1961 she was put on cleaning soles temporarily,due to the illness of one of the girls.She worked on that assignment for about aweek, making up to $12 a day, which Forelady Dallier admitted was "pretty good."When another employee performing that work died, Berta asked Forelady Dallierto keep her on that assignment.Dallier said she would talk to Ballerino about it.Berta also asked Ballerino to be allowed to continue in that assignment, pointing outthat she got along very well and would be able to earn "quite a bit of money."Bal-lerino replied that that was up to Evelyn Dallier.The next day, that work wasassigned to another person.Berta had been assigned to cleaning linings for a shorttime prior to her termination.She had complained to Dallier and to Ballerinoabout this assignment, pointing out that that was not her regular work.Dallierreplied that she had been ordered to put Berta on that work.On May 9, Forelady Dallier told Berta Gonzalez that she was being laid off for2 or 3 weeks. Berta protested that she was not the most recent employee in thedepartment and that she still had work to do.A few days later Berta Gonzaleztelephoned to Ballerino and asked whether her termination was permanent or whethershe would be called back.Ballerino assured her that she would be recalled andreminded her to report to the State unemployment commission so that she wouldbe able to receive her unemployment insurance "even if it was only for a week orso."Berta Gonzalez has never been recalled, although Respondent's records inevidence show that three new girls were hired in the packing department to performwork which she had been doing.i7Respondent contends that Berta Gonzalez was permanently terminated because ofher low production record, after having been warned several times.Ballerino testi-fied that on March 20 he warned Berta that her efficiency was still low and that shewould be given 2 days to show that she was making an effort to make the piece rate.Respondent's own production records show that during the following week endingApril 7, 1961, Berta made more than the minimum rate and was paid on the piece-rate basis.These production records further show that during the weeks endingApril 21 and 27, she made the piece-rate basis.While she fell below by only $2.43during the week ending May 6, she again earned more than her hourly rate duringthe last week of her employment.Thus, Berta had demonstrated not only a "poten-tial" but an actual ability to make the piece-rate production and had thereby satisfiedRespondent's standard for being retained.Ballerino further testified that he was informed by Forelady Dallier on May 9that there was work available for only one bow girl. that Berta Gonzalez and CarmenMontero were the only two bow girls in the packing department at that time, andthat he selected Berta Gonzalez because Montero's production records showed thatshe had always made the piece rate.While it is true that Montero was a better017 June 27-11ilda Fernandez,ornaments;June 29-4MlgdaltaMenda, bowgirl ; andJuly 26-PatriciaMiller, bow girl ALLURE SHOECORPORATION417producer than Gonzalez,the fact remains that work again became available fortwo bow girls as well as for other work which Berta had been doing.Despite thefact that Berta had demonstrated in the last month of her employment that she wasable to produce on the piece-rate basis and despite Ballerino's promise to recallher, new employees were hired instead.Berta Gonzalez signed a union card on January 2, 1961, and attended union meet-ings at the union hall.About 2 weeks before her termination, Berta Gonzalez ac-cused Ballerino of having discharged her husband on account of the Union andwanted to know if he was also looking for a pretext to get rid of her. Ballerinodenied the accusation, and stated that he was not afraid of the Union and that if theUnion got in he would know what to do.Upon consideration of all the foregoing and the entire record as a whole, includ-ing Ballenno's antiunion conduct and his efforts to ascertain the names of those at-tending union meetings, I am convinced and find (1) that Ballerino was aware ofthe union membership and activities of Berta Gonzalez and (2) that her selection forpermanent termination, despite the fact that she satisfied Respondent's standards forbeing retained and despite Ballerino's promise to recall her, was truly motivated bya desire to rid Respondent of a strong union adherent.By such conduct, Respond-ent discriminated with respect to the hire and tenure of employment of Berta Gon-zalez, thereby discouraging membership in the Union, in violation of Section 8(a)(3)and (1) of the Act.c.Carmen BlancoCarmen Blanco was employed as a hand cementer in the stitching room off andon for about 8 years until her termination on May 8, 1961.She signed a union cardon March 6, 1961, and attended union meetings. She was given an indefinite termi-nation by Foreman Gold on May 8, 1961.Blanco testified that in the fall of 1960 she went back to the plant to see abouther job, that she talked to Foreman Hirschberg, and that the following took place:Hirschberg told the switchboard operator to tell Ballerino that Carmen Blanco wantedher job back and that "she is one of the girls we laid off because they wanted theUnion in."On direct examination she testified that Hirschberg walked away andthen returned and stated that he will send her a letter if he would need her.Oncross-examination, she testified that it was the switchboard operator who told herthat Ballerino said he would send her a card if he needs her. She denied that VicePresident Goodman was present at any time during the conversation.Hirschberg testified that Blanco asked him if there was any work for her, that hetold her there was not any at present, and that that was all there was to it.Hedenied talking to the switchboard operator or making the statements attributed to himby Blanco.He further testified that while he did not "remember exactly," he°thought that Goodman was "standing there."Goodman testified that he was present during the entire conversation between Blancoand Hirschberg, that Blanco merely asked Hirschberg if she was needed, she wastold she was not, and she left.He further testified that the switchboard operatorhas orders not to convey messages back to the plant herself, but to "plug in" a sep-arate telephone located at the switchboard for the inquiring party.I have previously discredited Carmen Blanco and found that she was not a reliablewitness.Under all the circumstance, I do not credit Blanco's testimony concern-ing Foreman Hirschberg's statements to the switchboard operator, and accept astrue the testimony of Hirschberg and Goodman as to what occurred on that occasion.It is Respondent's contention that Blanco was permanently terminated because ofthe low efficiency based on her production records.These production records clearlyshow that Blanco was about 40 percent off from the piece-rate basis, with no ap-preciable improvement during the last 6 weeks of her employment.On cross-exam-ination, she admitted that Forelady Petris had told her several times that she wasgoing too slow and that she replied she was going as fast as she could. While I amconvinced that Ballerino was aware of her union membership and activities, it never-theless is apparent that, unlike Leo Medford and Berta Gonzalez, Blanco did notdemonstrate any "potential" for making the piece-rate production or that it was nota lost cause in that respect.Upon consideration of all the foregoing, I am not persuaded that the GeneralCounsel has sustained the allegation of the complaint that Blanco's termination wasdiscriminatory and violative of the ActIwill accordingly recommend dismissal ofthe complaint as to her.d.Adoracion DelgadoAdoration Delgado was employed as a hand cementer in the stitching room fromJune 1960 until April 19, 1961.She signed a union card on March 28 and attended 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meetings.She also talked to the employees about the Union whenever therewas an opportunity.Respondent contends that Adoracion Delgado was terminated permanently forlow efficiency based on her production records.These records show that, while herproduction was not as low as that of Blanco, there was no marked improvement whichmight indicate a potential to achieve the piece-rate production or that it was not alost cause in that respect.Under the circumstances, while I am convinced that Re-spondent was aware of Adoracion Delgado's union membership and activities, I amnot persuaded that the General Counsel has sustained the allegation of the com-plaint that the termination of Adoracion Delgado was discriminatively motivated inviolation of the Act. I will accordingly recommend dismissal of the complaint asto her7.Miguel GonzalezMiguel Gonzalez was employed as a shoe repairer under Forelady Dallier fromMarch 1957 until February 20, 1961.He was paid on a piecework basis since1960.Miguel had been active on behalf of the Shoe Workers Union in 1959, and hadacted as a union observer in that election.On January 1, 1961, he signed a cardfor the Charging Union, and also became a member of the organizing committeeTherefore, he passed out cards and solicited employee signatures during breaks.lunch periods, and after working hours.On one occasion during a coffee break.he was ,giving some cards to another employee solicitor when he saw Ballerino andScherzinger looking at him about 9 feet away. I am convinced and find thatScherzinger and Ballerino were aware that Miguel Gonzalez was an active unionadherent at the time of his discharge.Respondent contends that Miguel Gonzalez was discharged on February 20, 1961,for claiming credit on a lot of shoes, consisting of 22 or 23 pairs, on which he hadperformed no workWith respect to this incident, Ballerino, Scherzinger, andDallier testified, in substance, as follows:During one of his routine inspection toursthrough the plant, Ballerino noticed that one particular lot of shoes had not beenrepaired.He asked Forelady Dallier, who was passing by, if that lot had beenrepaired.Dallier at first assumed that it had been because the lot was alreadybeyond the repairer's area.Upon checking, she agreed that no repair work had beenperformed on that lot. Scherzinger was then called over and shown the shoes. Theticket accompanying the case of shoes was checked and it was Miguel Gonzalez'case.Dallier then went over to Gonzalez' work area, checked his production sheetwhich is used for pay purposes, and noted that he had listed the case for credit.Gonzalez was then called over and shown the case of shoes.He merely shruggedhis shoulders and said that they should send them back and he would repair them.At Scherzinger's instructions, Ballerino informed Gonzalez that the Company couldnot tolerate a situation where an employee takes credit for work that he did notperform and tries to get away with it.He was then discharged on Scherzinger'sorders.Miguel admitted that the ticket on the case of shoes was his, that he had signedhis name to indicate that he had repaired it, and that he had replied that they shouldbring them back to his table and he would do them over.He testified, however, thathe had in fact repaired the shoes and that he had so stated to Ballerino.AntoniaO'Halloran, to whom this lot of shoes was turned over for repair, credibly testifiedthat none of the 22 or 23 pairs involved had been repaired.Under all the circum-stances, I do not credit the testimony of Miguel Gonzalez and find that, whether byaccident or design, he had not in fact repaired the shoes in question but had signedthe ticket indicating that he had repaired them.In view of all the foregoing, I am not convinced that the General Counsel hassustained his burden of establishing by a preponderance of the credible evidencethat the discharge of Miguel Gonzalez was discriminatorily motivated in violationof the Act. I wil accordingly recommend the dismissal of the complaint as to him.8.Eduardo CardounelEduardo Cardounel was employed on August 29, 1960, as a floorboy in the stitch-ing room.On May 8, 1961, he was laid off by Foreman Gold when work becameslackThe following August, Mrs. Cardounel, who was working for Respondent,asked Ballerino if her husband would be called back to work. Ballerino repliedthat work was picking up and to have her husband come in. Eduardo Cardounelthereupon reported to the plant and spoke to Ballerino about returning to workBallerino told Cardounel that he had been laid off by mistake, that it was probablybecause the foreman did not like the way he worked, that he (Ballerino) knew he ALLURE SHOE CORPORATION419was a good worker, and that he could return to work if he wanted to. Cardounelresumed working again on August 29, 1961.He voluntarily quit about 21/2 monthslater because he could not get along with his new foreman.During February and March 1961, Cardounel had accompanied Samuel Riverawhen the latter went to employees'homes, soliciting signatures to union cards.However, Eduardo Cardounel himself did not sign a union card until April 26, 1961Nor did he attend any union meetings prior to his layoff.He testified that SamuelRivera had told him not to attend any union meetings because it would make itmore difficult for Respondent to know that he was a member of the Union. In hispretrial affidavit,datedMay 10, 1961, Cardounel states that"I don'tbelieve thatthey even suspected I was for the Union."He further testified that he did attendunion meetings after his layoff.Upon consideration of all the foregoing,I am not convinced that the GeneralCounsel has sustained his burden of proving by a preponderance of the credibleevidence that the layoff of Eduardo Cardounel on May 8, 1961, was discriminatorilymotivated in violation of the Act.Iwill accordingly recommend the dismissal ofthe complaint as to him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and(1)of the Actby the employment termination of Elsa Pupo, Alphonso Delgado, Otmara Guerrero.Alberto Gonzalez,Cipriano Dopico, Leo Medford, and Berta Gonzalez, I recom-mend that, except in the case of Alphonso Delgado, Respondent offer them imme-diate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,and make themwhole for any loss of earnings they may have suffered by reason of such discrimina-tion by payment to each of a sum of money equal to that which each normallywould have earned as wages from the date of termination to the date of said offerof reinstatement,less his or her net earnings during such period, such sums to becomputed in accordance with the formula established by the Board in F. WWool-worth Company,90 NLRB 289,291-294.In the case of Alphonso Delgado, Respondent contends that it would in any eventhave discharged him because of derogatory information received concerning hisalleged pro-Castro sympathies.Alphonso Delgado appears on the list,compiledby Ballerino on April 10, 1961, of those allegedly denounced by the Committee ofEight.Florencio Aquino, a member of the Committee of Eight, identified the nameofAlphonso Delgado on that list as one whom he had denounced to BallerinoFinally,Alphonso Delgado was among the names read by Sergeant Leonard ashaving been given to him by Goodman on March 20 and whom he reported toGoodman a few days later as having checked out to be pro-Castro or leaning towardCastro.In view of Respondent's established policy of eliminating all employeeswho, it in good faith believed,were pro-Castro,consistentwith production anddeliveries,and in view of the decisive weight which I have accorded to SergeantLeonard's testimony as supporting Respondent'sposition in this respect,I am con-vinced and find that Alphonso Delgado would in any event have been terminatedfor nondiscriminatory reasons sometime after March 20, 1961.The exact date canonly be determined in the compliance stage of this proceeding.I therefore will notrecommend the reinstatement of Alphonso Delgado but will nevertheless recommendthat Respondent make him whole for any loss of earnings he may have sufferedfrom the date of his discriminatory discharge to the date when,'he would have beenterminated for nondiscriminatory reasons, in the same manner set forth in thepreceding paragraph.In view of the nature and extent of Respondent's violations, and because discrim-inatory discharges go to the very heart of the Act,18 I am convinced that it may be18N.L R B. v EntwistleMfg.Co, 120F 2d 532,536 (C A 4)662353-63-col 138-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDanticipated from Respondent's past conduct that Respondent may commit otherviolations of the Act in the future.Accordingly, I find it necessary in order toeffectuate the policies of the Act to recommend that Respondent cease and desistfrom infringing "in any other manner" upon the rights of its employees as guaranteedin the Act, in addition to those rights found to have been violated herein.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 885, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminating with respect to the hire and tenure of employment of ElsaPupo, Alphonso Delgado, Otmara Guerrero, Alberto Gonzalez, Cipriano Dopico,Leo Medford, and Berta Gonzalez, and thereby discouraging membership in theaforesaid labor organization, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By the above conduct and by the conduct of Superintendent Scherzinger, Assist-ant Superintendent Ballerino, Forelady Petris—and Foreman Gold detailed in sectionIII,B,5,supra,theRespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act and therebyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act by the employment terminations of SamuelRivera, Gladys Rivera, Ana Canut, Alejandrina Zamora, Paulina Garcia, CarmenBlanco, Adoracion Delgado, Miguel Gonzalez, and Eduardo Cardounel.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and'upon the entire record in the case, I recommend that Respondent, Allure ShoeCorporation, Miami, Florida, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Local 885, Retail,Wholesale and Department Store Union, AFL-CIO, or in any other labor organiza-tion,by discriminatorily discharging its employees, or by discriminating in anyothermanner in regard to their hire and tenure of employment or any term ofcondition of employment.(b) Interrogating employees concerning their own and other employees' unionmembership, activities, sympathies, and the names of employees attending unionmeetings, in a manner constituting interference, restraint, and coercion within themeaning of Section 8 (a) (1) of the Act.(c)Asking employees to report and inform on the union membership and ac-tivities of other employees, and promising wage increases or other economic benefitsfor acting as such informer.(d)Engaging in surveillance of employees' union activities and leading employeesto believe that it has informers attending union meetings.(e)Warning employees that, they would be assigned to less remunerative work ifthe Union got into the plant and that their continued union adherence and activitieswould jeopardize their jobs, and promising that they need not fear a layoff if theyhad not signed a union card.(f) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, and torefrain from any or all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer to -Elsa Pupo, Otmara Guerrero, Alberto Gonzalez, Cipriano Dopico,Leo Medford, and Berta Gonzalez immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority and otherrights and privileges, and make them and Alphonso Delgado whole for any loss ofpay they may have suffered by reason of the discrimination against them, in themanner set forth in the section entitled "The remedy." ALLURE SHOE CORPORATION421(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant to the amount ofbackpay due and to the reinstatement and related rights provided under the termsof this recommended order.(c) Post at its plant in Miami, Florida, copies of the notice attached hereto marked"Appendix." 19Copies of said notice, to be furnished by the Regional Director forthe Twelfth Region (Tampa, Florida), shall, after being duly signed by a representa-tive of the Respondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writing, within 20days from the date of this Intermediate Report and Recommended Order, what stepsthe Respondent has taken to comply herewith 2°I further recommend that the complaint be dismissed insofar as it alleges that Re-spondent violated the Act by the employment terminations of Samuel Rivera, GladysRivera, Ana Canut, Alejandrina Zamora, Paulina Garcia, Carmen Blanco, Adora-tion Delgado, Miguel Gonzalez, and Eduardo Cardounel.IB Inthe event that theserecommendationsbe adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer" in thenotice.Inthe further event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "Pursuant to a Decree of theUnitedStates Court of Appeals, Enforcing an Order" shall be substituted tor the words"Pursuant to a Decision and Order."p In the eventthat thisRecommendedOrder be adopted by the Board this provisionshall be modified to read:"Notify saidRegionalDirector, in writing, within 10 days fromthe date of this order,what steps the Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Local 885,Retail,Wholesale and Department Store Union, AFL-CIO, or in any otherlabor organization, by discriminatorily discharging any of our employees, or bydiscriminating in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT interrogate employees concerning their own and other em-ployees' union membership, activities, sympathies, and the names of employeesattending union meetings, in a manner constituting interference, restraint, andcoercion within the meaning of Section 8 (a) (1) of the Act.WE WILL NOT ask employees to report and inform on the union membershipand activities of other employees, and we will not promise wage increases orother economic benefits for acting as such informer.WE WILL NOT engage in surveillance of employees' union activities, and wewill not lead employees to believe that we have informers attending unionmeetings.WE WILL NOT warn employees that they would be assigned to less remunera-tivework if the Union got into the plant and that their continued union ad-herence and activities would jeopardize their jobs, and we will not promisethat they need not fear a layoff if they had not signed a union card.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, to engagein other concerted activities for the purpose of collective bargaining, or othermutual aid or protection, and to refrain from any and all such activities.WE WILL offer to the following named employees immediate and fullreinstatement to their former or substantially equivalent positions, without prej-udice to their seniority and other rights and privileges, and we will make them 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Alphonso Delgado whole for any loss of pay they may have suffered byreason of the discrimination against them:Elsa PupoOtmara GuerreroAlberto GonzalezCipriano DopicoLeo MedfordBerta GonzalezAll our employees are free to become, remain, or refrain from becoming or re-maining, members of the above-named or any other labor organization.ALLURE SHOE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa 2, Florida, Telephone Number, 223-4623,if they haveany question concerning this notice or compliancewithits provisions.King's Department Store,Inc.andRetail Textile Clerks LocalUnion No. 454,AFL-CIO.OciseNo. 27-CA-1157.Auqust 31,1962DECISION AND ORDEROn May 14, 1962, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief, and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.2[The Board dismissed the complaint.]1With respect to the allegation of surveillance, we agree with the Trial Examiner's con-clusion that the General Counsel failed to sustain his burden of proof In this connection,we construe the Trial Examiner's findings as a resolution of credibility against the GeneralCounsel's witnesses.9We hereby correct the following inaccuracies in the Intermediate Report, which do notmaterially affect the Trial Examiner's findings,conclusions,or recommendationsUnder"IIIB, The allegations of interference, restraint, and coercion," contrary to the TrialExaminer, we find that the record shows that Respondent's store manager, Gilcreastassembled the employees for a meeting on the day following his return to Denver, ratherthan on the same day (see transcript, p 77). Also, contrary to the Trial Examiner,we find that the record shows that the Board agent called employee Layton in the eveningtomake arrangements apparently for an interview during the day (see transcript p 50),as Layton saw him the next morning.138 NLRB No. 43.